214 F.2d 279
94 U.S.App.D.C. 424
BOOMHOWER, Inc., appellantv.John MAKTOS, Administrator of the Estate of GeorgeO'Hanides, Deceased, appellee.
No. 11971.United States Court of Appeals, District of Columbia Circuit.Argued May 17, 1954.Decided June 10, 1954.

Appeal from the United States District Court for the District of Columbia.
Mr. Thaddeus G. Benton, New York City, for appellant.  Mr. William F. McDonnell, Washington, D.C., entered an appearance for appellant.
Mr. David L. Riordan, Washington, D.C., for appellee.
Before EDGERTON, WASHINGTON, and DANAHER, Circuit Judges.
PER CURIAM.


1
The plaintiff lessee appeals from a judgment for the defendant lessor in a suit for alleged breach of warranty.  We find no error affecting substantial rights.


2
Affirmed.